 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAM PEREZ,                                         No. 2:19-CV-1223-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    M. ELIOT SPEARMAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for

19   the appointment of counsel (ECF No. 2).

20                  There currently exists no absolute right to appointment of counsel in habeas

21   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C.

22   § 3006A authorizes the appointment of counsel at any stage of the case “if the interests of

23   justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the

24   court does not find that the interests of justice would be served by the appointment of counsel at

25   the present time.

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for

 2   appointment of counsel (ECF No. 2) is denied without prejudice to renewal, at the earliest, after

 3   a response to the petition has been filed.

 4

 5   Dated: August 22, 2019
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
